DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Species II (claims 1-21) in the reply filed on 07/26/2022 is acknowledged.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



3.	Claims 1-21 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites “dry-etching the metal and dry-etching the SOI” is not indefinite as it is not clear how to etch a material. According to description in the disclosure and Fig. 1-2, metal layer (140), SOI layer (130) are suggested to define in the claims.

Claim 1 defines “forming a template over the structure” is indefinite. The claimed “the structure” is 210 of Fig. 2 but the claimed “template” is in Fig. 5 and the structure 510 in Fig. 5 is different than “the structure 210”. Appropriate correction with intermediate steps are required.

Claims 1, 8, 16 in the preamble define “a method” and it is not clear what this method used for even from the body of the claim. “A method for high-transparency semiconductor metal interfaces” in the pre-amble is suggested.

Claims 8 and 16 are indefinite as these are some intermediate steps of a method which are not capable of make or use of anything without prior steps like in Fig. 56. Applicant’s disclosure [0102], [0104] described these are some alternate intermediate steps of a method. Appropriate correction is required.

Claims 2-7, 9-15, 17-21 are also rejected being dependent on rejected claims 1, 8, 16


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 8, 16 are rejected under 35 U.S.C. 103 as being obvious over Pikulin et al (US 2020/0287120 A1).

Regarding claims 8, 16: Pikulin teaches in Fig. 1A-1B A method, comprising: 
forming a template structure comprising a metal element 112 and a silicon element 102 by etching [0105] a portion 106 of the silicon element for removal; and 
creating an interface between the metal element and a semiconductor 108 by growing the semiconductor where the portion of the silicon element was removed.

5.	Claims 1-2, 4-21 are rejected under 35 U.S.C. 103 as being obvious over Borg et al (US 2017/0104058 A1).

Regarding claim 1: Borg teaches in Fig. 1a-1b about a method, comprising: 
forming a silicon on insulator (SOI) (2 +5) over a wafer 4; 
depositing a metal 6 [0020] on the SOI; 
forming a structure (remaining 2 +5) by dry-etching the metal and dry-etching the SOI [0105] – [0016]; 
forming a template (6 + remaining 2 + 5) over the structure; 
etching [0015] – [0016] a portion of the SOI for removal under the metal; and 
growing a semiconductor 10 where the portion of SOI was removed.

Regarding claim 2: Borg teaches in [0020] wherein the metal comprises: TiN, a superconductor, a non-superconductor, ferromagnetic metal, or a combination thereof.

Regarding claim 5: Borg teaches in [0014] about wherein growing the semiconductor is implemented using metal-organic vapor phase epitaxy (MOVPE).

Regarding claims 8, 16, 21, 6, 4: Borg teaches in Fig. 1a-1b A method, comprising: 
forming a template structure comprising a metal element 1 ([0020]) and a silicon element 2 [0020] by etching [0015] - [ [0016] a portion 106 of the silicon element for removal; and 
creating [0016] an interface between the metal element and a semiconductor 10 by growing the semiconductor where the portion of the silicon element was removed.


Regarding claims 9, 17: Borg teaches wherein the silicon element comprises: silicon-on- insulator (2 on 5), polycrystalline silicon, or a combination thereof.

Regarding claims 10, 18: Borg teaches in [0016] wherein a residual portion of the silicon element that remains after the etching provides a nucleation seed from which growth of the semiconductor commences.

Regarding claim 11: Borg teaches wherein the semiconductor 2 is a group III-V semiconductor.

Regarding claims 12, 7: Borg teaches in Fig. 2h wherein the template structure further comprises a dielectric layer 31 [0026] overlaying the metal element and the silicon element.

Regarding claim 13: Borg teaches in [0016] further comprising:
dry-etching a metal layer and a silicon layer in a single step to self-align the metal element and the silicon element.

Regarding claim 14: Borg teaches in [0015] wherein the silicon element comprises a (110) crystal orientation.

Regarding claim 15: Borg teaches in [0013] wherein the template structure is formed on a silicon wafer 4.

Regarding claim 19: Borg teaches [0024], [0027], wherein a length of the cavity structure corresponds with an etch time used to form the cavity structure (steps multiple times.

Regarding claim 20: Borg teaches in [0024], [0027] wherein a height of the semiconductor is determined by a thickness of a dielectric layer overlaying the cavity structure (depending on etching parameters).

6.	Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Borg et al (US 2017/0104058 A1) in view of Schueffelgen et al. (US Patent 11,088312)

Regarding claim 3: Schueffelgen teaches in col. 9, lines 55-57 about further comprising: exposing the SOI using a hydrofluoric acid etch prior to etching the portion of the SOI for removal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Error! Unknown document property name. whose telephone number is Error! Unknown document property name..  The examiner can normally be reached on Error! Unknown document property name..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897